Exhibit 10.1

TRANSITION AND SEPARATION AGREEMENT

This Transition and Separation Agreement (“Agreement”) is entered into this 6th
day of February 2017, by and between Autodesk, Inc. (the “Company”) and Carl
Bass (“Executive”).

WHEREAS, Executive is employed by the Company; and

WHEREAS, Executive and the Company have entered into a Third Amended and
Restated Employment Agreement as of March 21, 2013 (the “Employment Agreement”);

WHEREAS, Executive and the Company hereby agree that the Employment Agreement
and any and all other agreements, letters and memorandums containing terms and
conditions of Executive’s employment with the Company, except those agreements
and provisions set forth in Section 14 of this Agreement, are hereby terminated
and, thus, neither Executive nor the Company are entitled to any rights or
benefits under any such agreements, letters and memorandums other than as set
forth in this Agreement;

WHEREAS, the Company has agreed with certain investors of the Company to
promptly undertake an executive search for a new chief executive officer of the
Company (the “New CEO”) to be identified in a process to be overseen by the
Succession Planning Committee of the Board of Directors; and

WHEREAS, the Company and certain investors of the Company have agreed that
directors Jeff Clarke and Scott D. Ferguson shall each continue to serve on the
Board of Directors of the Company until the later to occur of (i) the date the
New CEO is appointed and (ii) the date of the 2017 annual meeting of
stockholders of the Company.

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive (collectively referred to as “the Parties”) hereby agree as
follows:

 

  1. Executive shall (a) voluntarily resign from his full-time position as
President and Chief Executive Officer of the Company (“CEO”), effective as of
11:59 p.m. (PST) on February 7, 2017 (the “Resignation Date”) and (b) from the
Resignation Date until May 7, 2017 or any such later date requested by the
Company’s Board of Directors and agreed to by Executive, but not later than
October 30, 2017 (the “Termination Date”), with such period from the Resignation
Date until the Termination Date referred to herein as the “Transition Period,”
perform no less than twenty (20) hours of work per week for the Company as a
part-time employee of the Company, acting in the role of special advisor to Amar
Hanspal and Andrew Anagnost (both of whom shall comprise “the Office of the
CEO,” effective as of the Resignation Date and dissolved as of the appointment
of a new CEO, and share the duties of CEO during the Transition Period) or the
successor CEO. Upon the Termination Date, the Executive’s employment with the
Company shall terminate and the Parties shall reaffirm and restate their
obligations hereunder, including the release of claims agreement (the “Release”)
attached hereto as Exhibit A. Executive will continue to serve as a member of
the Company’s Board of Directors through the Termination Date and will be
nominated for re-election to the Company’s Board of Directors at the June 2017
annual meeting of stockholders of the Company to serve as director until the
2018 annual meeting of stockholders of the Company. In the event that Executive
is re-elected to the Board of Directors in June 2017, Executive shall serve on
the committee(s) designated by the Board of Directors. Following the Transition
Period, Executive shall be eligible to receive the same compensation as other
non-employee members of the Board of Directors.

 

1



--------------------------------------------------------------------------------

  2. Provided that, in accordance with the terms and conditions set forth in
this Agreement and the Release, Executive timely executes, does not revoke, and
returns this Agreement and the Release to the Company within thirty (30) days
following the Resignation Date, then during the Transition Period, Executive
shall receive a monthly payment of $12,500 and benefits under the Company’s
health and welfare benefit plans, and Executive’s outstanding, unvested equity
awards shall continue to vest during the Transition Period. For the avoidance of
doubt, Executive shall not be entitled to receive any fiscal year 2018 bonus
payments or equity grants from the Company during the Transition Period.

 

  3. Provided that, in accordance with the terms and conditions set forth in
this Agreement and the Release, Executive timely re-executes on or after the
Termination Date, does not revoke, and returns this Agreement and Release to the
Company within fifty (50) days after the Termination Date, and, provided,
further, that Executive complies with the restrictive covenants in Section 6 of
this Agreement, the non-disparagement provisions in Section 7 of this Agreement
and the Company’s confidentiality agreement that Executive previously executed,
the Company shall provide to Executive the following severance payments and
benefits in accordance with this Agreement:

 

  a. Beginning on the sixtieth (60th) day following the Termination Date, an
amount equal to two hundred percent (200%) of Executive’s base salary in effect
as of the Resignation Date, less applicable tax withholdings, to be paid in
substantially equal installments over twelve (12) months, in accordance with the
Company’s normal payroll practices;

 

  b. Executive’s bonus for fiscal year 2017, provided that the Company targets
are reached, to be paid in one lump sum on or before March 15, 2018;

 

  c. Beginning immediately as of the Second Effective Date (as such term is
defined in the Release), with respect to each of Executive’s then outstanding
unvested equity awards, other than awards that would otherwise vest in whole or
in part only upon satisfaction of performance criteria, such awards shall fully
accelerate and become vested and/or exercisable, and settled, as applicable,
with respect to one hundred percent (100%) of the shares subject thereto;

 

  d. With respect to each of Executive’s then outstanding unvested equity awards
that would otherwise vest in whole or in part only upon satisfaction of
performance criteria, such awards shall become vested and/or exercisable, as
applicable, as if Executive had remained continuously employed by the Company
through the end of the 12-month performance period in which Executive’s
employment is terminated, based on the extent, if any, that the underlying
performance criteria with respect to such awards are satisfied for such
performance period (and the remainder of such equity awards that do not become
vested pursuant to this clause (d), if any, shall be forfeited);

 

  e. Beginning immediately as of the Second Effective Date (as such term is
defined in the Release), a period of not less than twelve (12) months to
exercise any vested stock options that were granted to Executive by the Company
on or after February 2, 2009 (provided that such options shall expire, if
earlier, on the date when they would have expired if Executive’s employment had
not terminated); and

 

  f.

Beginning on the sixtieth (60th) day following the Termination Date, if
Executive validly elects to continue coverage under COBRA, reimbursement for
premiums

 

2



--------------------------------------------------------------------------------

  paid for continued health benefits for Executive (and any eligible dependents)
under the Company’s health plans, payable when such premiums are due until the
earlier of (i) twelve (12) months or (ii) the date upon which Executive and
Executive’s eligible dependents become covered under similar plans.

 

  4. This Agreement is intended to represent Executive’s sole entitlement to
severance payments and benefits in connection with the transition and
termination of his employment. Executive acknowledges and agrees that he is not
entitled to payments or benefits under the Company’s Executive Change in Control
Program as amended and restated. To the extent Executive receives severance or
similar payments and/or benefits under any other Company plan, program,
agreement, policy, practice, or the like, severance payments and benefits due to
Executive under this Agreement will be correspondingly reduced (or vice-versa).

 

  5. In the event that the benefits provided for in this Agreement otherwise
constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and would, but for this
Section, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then Executive’s benefits under Section 3 of this Agreement shall
be either:

 

  a. Delivered in full, or

 

  b. Delivered as to such lesser extent as would result in no portion of such
benefits being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by Executive on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code. Unless the Company
otherwise agrees in writing, all determinations required to be made under this
Section, including the manner and amount of any reduction in the Executive’s
benefits under Section 3, and the assumptions to be utilized in arriving at such
determinations, shall be made in writing in good faith by the accounting firm
serving as the Company’s independent public accountants immediately prior to the
event giving rise to such Payment (the “Accountants”). If Executive’s benefits
are delivered to a lesser extent in accordance with this subsection (b), then
Executive’s aggregate benefits shall be reduced in the following order: (i) cash
severance pay that is exempt from Section 409A of the Code, (ii) any other cash
severance pay, (iii) any reimbursement payments owed, (iv) any restricted stock
units, (v) any equity awards other than restricted stock units and stock
options, and (vi) stock options. For purposes of making the calculations
required by this Section, the Accountants may make reasonable assumptions and
approximations concerning the application of Sections 280G and 4999 of the Code.
The Company and Executive shall furnish to the Accountants such information and
documents as the Accountants may reasonably request to make a determination
under this Section. The Company shall bear all costs the Accountants may
reasonably incur in connection with any calculations contemplated by this
Section.

 

  6. The receipt of any severance or other benefits pursuant to Section 3 of
this Agreement will be subject to Executive agreeing that during the period of
time beginning on the Termination Date and ending on the date on which Executive
is no longer receiving base salary payments under Section 3(a) of this Agreement
(the “Continuance Period”), Executive will not:

 

3



--------------------------------------------------------------------------------

  a. Solicit any employee of the Company (other than Executive’s personal
assistant) for employment other than at the Company, or

 

  b. Directly or indirectly engage in, have any ownership interest in or
participate in any entity that as of the Termination Date, competes with the
Company in any substantial business of the Company or any business reasonably
expected to become a substantial business of the Company. Executive’s passive
ownership of not more than one percent (1%) of any publicly traded company
and/or five percent (5%) ownership of any privately held company will not
constitute a breach of this Section 6(b).

 

  7. During the Continuance Period, neither Executive nor the Company will
knowingly and materially disparage, criticize, or otherwise make any derogatory
statements regarding Executive or the Company, respectively, and the Company, in
its official statements, will not and will instruct the members of the Board and
executive officers not to, knowingly and materially disparage, criticize, or
otherwise make derogatory statements regarding Executive. Notwithstanding the
foregoing, nothing contained in this Agreement will be deemed to restrict
Executive, the Company or any of the Company’s current or former officers and/or
directors from providing information to any governmental or regulatory agency
(or in any way limit the content of any such information) to the extent they are
requested or required to provide such information pursuant to applicable law or
regulation.

 

  8. Notwithstanding any of the foregoing, if Executive is deemed by the Company
at the time of his “separation from service” within the meaning of the Treasury
Regulations issued under Section 409A of the Code (a “Separation from Service”)
to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the of
the Code, to the extent delayed commencement of any portion of the benefits to
which he is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of his benefits shall not be provided to him prior to the earlier of (a) the
expiration of the six (6)-month period measured from the date of his Separation
from Service with the Company or (b) the date of his death. Upon the expiration
of the applicable Code Section 409A(a)(2)(B)(i) period, all deferred payments
shall be paid to Executive in a lump sum, and any remaining payments due under
the Agreement shall be paid as otherwise provided herein. Notwithstanding the
foregoing or any other provisions of this Agreement, the Company and Executive
agree that, for purposes of the limitations on nonqualified deferred
compensation under Code Section 409A, each payment of compensation under this
Agreement shall be treated as a separate payment of compensation for purposes of
applying the Section 409A deferral election rules and the exclusion from Code
Section 409A for certain short-term deferral amounts.

 

  9. This Agreement will be binding upon and inure to the benefit of (a) the
heirs, executors, and legal representatives of Executive upon Executive’s death
and (b) any successor of the Company. Except for purposes of Section 6 of this
Agreement, any such successor of the Company will be deemed substituted for the
Company under the terms of this Agreement for all purposes. For this purpose,
“successor” means any person, firm, corporation, or other business entity which
at any time, whether by purchase, merger, or otherwise, directly or indirectly
acquires all or substantially all of the assets or business of the Company. None
of the rights of Executive to receive any form of compensation payable pursuant
to this Agreement may be assigned or transferred except by will or the laws of
descent and distribution. Any other attempted assignment, transfer, conveyance,
or other disposition of Executive’s right to compensation or other benefits will
be null and void.

 

4



--------------------------------------------------------------------------------

  10. All notices, requests, demands, and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one (1) day after being sent by a
well-established commercial overnight service, or (c) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the Parties may later designate in writing:

If to the Company:

Attn: Chairman of the Compensation Committee of the Board of Directors Autodesk,
Inc.

111 McInnis Parkway

San Rafael, CA 94903

If to Executive:

at the last residential address known by the Company as provided by Executive in
writing.

 

  11. If any provision hereof becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable, or void, this Agreement will continue
in full force and effect without said provision.

 

  12. The Parties hereby agree to the arbitration provisions, which are included
in Section 16 of Executive’s Employment Agreement.

 

  13. The Company will directly pay Executive’s counsel up to $10,000 for
reasonable legal and tax advice expenses incurred in connection with this
Agreement.

 

  14. This Agreement represents the entire agreement and understanding between
the Parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral, other than the terms and
covenants in the Company’s confidential information agreement and Sections 8(d)
and (e), 11, 12, 15, 16, and 19 of the Employment Agreement, each of which shall
survive the termination of the Employment Agreement and shall continue in full
force and effect. No waiver, alteration, or modification of any of the
provisions of this Agreement will be binding unless in a writing that
specifically references this Section and is signed by duly authorized
representatives of the Parties hereto.

 

  15. Pursuant to 18 U.S.C. § 1833(b), Executive will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret of the Company that (a) is made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to his
attorney and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document that
is filed under seal in a lawsuit or other proceeding. If Executive files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, Executive may disclose the trade secret to Executive’s attorney and use the
trade secret information in the court proceeding, if Executive (a) files any
document containing the trade secret under seal, and (b) does not disclose the
trade secret, except pursuant to court order. Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by such section.

 

  16. The waiver of a breach of any term or provision of this Agreement, which
must be in writing, will not operate as or be construed to be a waiver of any
other previous or subsequent breach of this Agreement.

 

5



--------------------------------------------------------------------------------

  17. All payments made pursuant to this Agreement will be subject to
withholding of applicable taxes.

 

  18. This Agreement will be governed by the laws of the State of California
(with the exception of its conflict of laws provisions).

 

  19. Executive acknowledges that he has had the opportunity to discuss this
matter with and obtain advice from his private attorney, has had sufficient time
to, and has carefully read and fully understands all the provisions of this
Agreement, and is knowingly and voluntarily entering into this Agreement.

 

  20. This Agreement may be executed in counterparts, and each counterpart will
have the same force and effect as an original and will constitute an effective,
binding agreement on the part of each of the undersigned.

 

  21. Nothing in this Agreement shall be construed as an admission of wrongdoing
or liability on the part of the Company.

(Signature Pages Follow)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the dates specified below.

 

      COMPANY

February 6, 2017

     

/s/ Crawford Beveridge

Date       Name: Crawford Beveridge       Title: non-Executive Chairman of the
Board       CARL BASS

February 6, 2017

     

/s/ Carl Bass

Date       Name: Carl Bass



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS AGREEMENT

This Release of Claims Agreement (the “Release Agreement”) is made by and
between Autodesk, Inc. (the “Company”) and Carl Bass (“Executive”).

WHEREAS, Executive was employed by the Company; and

WHEREAS, Executive and the Company have entered into a Second Amended and
Restated Employment Agreement as of March 21, 2013 (the “Employment Agreement”);

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive (collectively referred to as “the Parties”) hereby agree as
follows:

1.    Resignation and Termination. In accordance with the terms of the
transition and separation agreement between the Company and Executive effective
as of 11:59 p.m. (PST) on February 7, 2017 (the “Resignation Date”), Executive
has resigned from his full-time position as Chief Executive Officer of the
Company on the Resignation Date and Executive’s employment with the Company will
terminate or has already terminated on May 7, 2017 or any such later date
requested by the Company’s Board of Directors and agreed to by Executive (the
“Termination Date”).

2.    Consideration. The Company agreed pursuant to Sections 6 and 7 of the
Employment Agreement to provide Executive with certain benefits in the event
Executive’s employment is terminated in specified circumstances, provided
Executive executes this Release Agreement.

3.    Payment of Salary. Executive acknowledges and represents that the Company
has paid all salary, wages, bonuses, accrued vacation, commissions and any and
all other benefits due to Executive as of the Resignation Date and Termination
Date, as the case may be, other than benefits that remain outstanding pursuant
to the Employment Agreement or the Company’s employee benefit plans.

4.    Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company, other than obligations that remain outstanding pursuant to the
Employment Agreement or the Company’s employee benefit plans. Executive, on
behalf of Executive and his heirs, family members, executors, successors and
assigns, hereby fully and forever releases the Company and its past, present and
future officers, agents, directors, executives, employees, representatives,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
parents, predecessor and successor corporations and assigns, from, and agrees
not to sue or otherwise institute or cause to be instituted any legal or
administrative proceedings concerning, any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that Executive may possess arising from any omissions,
acts or facts that have occurred up until and including the applicable Effective
Dates (as defined below), other than his rights under the Transition and
Separation Agreement of which this Release Agreement is a part and Section 11 of
the Employment Agreement, including, without limitation:

(a)    Any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship or any
transactions between the Company, as an employer and Executive as employee;

(b)    Any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of, shares of stock of the Company, including,
without limitation, any claims for fraud,

 

Exhibit A    1



--------------------------------------------------------------------------------

misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law and securities fraud under any state or federal law;

(c)    Any and all claims for wrongful discharge of employment; termination in
violation of public policy; harassment; discrimination; retaliation; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppels; negligent or
intentional infliction of emotional distress; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; and conversion;

(d)    Any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, the Worker Adjustment and
Retraining Notification Act, the Sarbanes Oxley Act of 2002, the Occupational
Safety and Health Administration Act of 1970, the Older Workers Benefit
Protection Act of 1990, the Family and Medical Leave Act of 1993, the California
Fair Employment and Housing Act, and California Labor Code Sections 201 et seq.
and 970 et seq. and all amendments to each such Act as well as the regulations
issued hereunder;

(e)    Any and all claims for violation of the federal or any state
constitution;

(f)    Any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination; and

(g)    Any and all claims for attorneys’ fees and costs. Executive agrees that
the release set forth in this Section 4 shall be and remain in effect in all
respects as a complete general release as to the matters released. The Parties
agree that the release set forth in this Section 4 shall not apply to (i) rights
that Executive may have under the Employment Agreement or (ii) rights to
indemnification Executive may have under the Company’s Certificate of
Incorporation, Bylaws, or separate indemnification agreement, as applicable.

5.    Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that
Executive is waiving and releasing any rights Executive may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Executive and the Company agree that this
waiver and release do not apply to any rights or claims that may arise under the
ADEA after the Effective Date. Executive acknowledges that the consideration
given for this Release Agreement is in addition to anything of value to which
Executive was already entitled. Executive further acknowledges that Executive
has been advised by this writing that (a) Executive should consult with an
attorney prior to executing this Release Agreement; (b) Executive has at least
twenty-one (21) days within which to consider this Release Agreement;
(c) Executive has seven (7) days following the execution of this Release
Agreement by the Parties to revoke the Release Agreement; and (d) this Release
Agreement shall not be effective until the revocation period has expired. Any
revocation should be in writing and delivered to the General Counsel at
Autodesk, Inc., 111 McInnis Parkway, San Rafael, California 94903, by close of
business on the seventh day from the date that Executive signs this Release
Agreement.

6.    Civil Code Section 1542. Executive represents that Executive is not aware
of any claims against the Company other than the claims that are released by
this Release Agreement. Executive

 

Exhibit A    2



--------------------------------------------------------------------------------

acknowledges that Executive has been advised by legal counsel and is familiar
with the provisions of California Civil Code Section 1542, which provides as
follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Executive, being aware of said code section, agrees to expressly waive any
rights Executive may have thereunder, as well as under any other statute or
common law principles of similar effect.

7.    No Pending or Future Lawsuits. Executive represents that Executive has no
lawsuits, claims or actions pending in Executive’s name, or on behalf of any
other person or entity, against the Company or any other person or entity
referred to herein. Executive also represents that Executive does not intend to
bring any claims on Executive’s own behalf or on behalf of any other person or
entity against the Company or any other person or entity referred to herein with
regard to matters released hereunder.

8.    Confidentiality.

(a)    Executive acknowledges that Executive has been exposed to and promises to
maintain the confidentiality of all confidential and proprietary information of
the Company, including without limitation, information relating to: any and all
research and development plans and activities; products; product plans; source
code; customer lists; business plans; marketing plans and strategies; pricing
and pricing strategies; Company’s employees and employee compensation; and the
business or confidential information of the Company’s customers.

(b)    Executive agrees to comply with the terms set forth in. the Employee
Agreements on Intellectual Property and Product Source Code and executed by
Executive on or about Executive’s hire date and any updated confidentiality
agreement Executive may have signed while an employee (altogether “Confidential
Information Agreements”). Executive agrees that any program, document, drawing,
or other work Executive worked on at Company’s direction or on Company time, or
using Company’s equipment, or using any information proprietary to Company shall
remain the property of the Company.

(c)    Executive hereby confirms that Executive has returned or will return all
Company property in Executive’s ;possession, and that Executive will return all
confidential or proprietary information. In the event Executive violates any of
these obligations, the Company shall cease making the payments and providing the
benefits to Executive as provided in Section 8 of the Employment Agreement.

9.    Costs. The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Release
Agreement.

10.    Authority. Executive represents and warrants that Executive has the
capacity to act on Executive’s own behalf and on behalf of all who might claim
through him to bind them to the terms and conditions of this Release Agreement.

11.    No Representations. Executive represents that Executive has had the
opportunity to consult with an attorney and has carefully read and understands
the scope and effect of the provisions of

 

Exhibit A    3



--------------------------------------------------------------------------------

this Release Agreement. Neither party has relied upon any representations or
statements made by the other party hereto which are not specifically set forth
in this Release Agreement.

12.    Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Release Agreement shall continue in full force and effect without
said provision.

13.    Entire Agreement. This Release Agreement and the Transition and
Separation Agreement represent the entire agreement and understanding between
the Company and Executive concerning Executive’s separation from the Company and
supersede and replace any and all prior agreements and understandings concerning
Executive’s relationship with the Company and his compensation from the Company,
other than the terms and covenants in the Company’s confidential information
agreement and Sections 8(d) and (e), 11, 12, 15, 16 and 19 of the Employment
Agreement, each of which shall survive the termination of the Employment
Agreement and shall continue in full force and effect. This Release Agreement
may only be amended in writing signed by Executive and an executive officer of
the Company.

14.    Governing Law. This Release Agreement shall be governed by the internal
substantive laws, but not the choice-of-law rules, of the State of California.

15.    Effective Date. This Release Agreement is effective (a) eight (8) days
after it has been signed (and not revoked) by both Parties on or after the
Resignation Date (the “First Effective Date”) and (b) eight (8) days after it
has been re-signed (and not revoked) by both Parties on or after the Termination
Date (the “Second Effective Date”), with the First Effective Date and the Second
Effective Date referred to collectively as the “Effective Dates.”

16.    Counterparts. This Release Agreement may be executed in counterparts, and
each counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

17.    Voluntary Execution of Agreement. This Release Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:

(a)    They have read this Release Agreement;

(b)    They have been represented in the preparation, negotiation and execution
of this Release Agreement by legal counsel of their own choice, or they have
voluntarily declined to seek such counsel;

(c)    They understand the terms and consequences of this Release Agreement and
of the releases it contains; and

(d)    They are fully aware of the legal and binding effect of this Release
Agreement.

 

Exhibit A    4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Release Agreement, in
the case of the Company by a duly authorized officer, as of the dates specified
below.

 

     COMPANY

 

    

 

Date      Name: Crawford Beveridge      Title: non-Executive Chairman of the
Board      CARL BASS

 

    

 

Date      Name: Carl Bass

FIRST SIGNATURE PAGE TO CARL BASS RELEASE OF CLAIMS AGREEMENT

(TO BE EXECUTED ON OR AFTER THE RESIGNATION DATE BUT BEFORE THE TERMINATION
DATE)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Release Agreement, in
the case of the Company by a duly authorized officer, as of the dates specified
below.

The Parties hereto ratify their obligations contained hereunder as of the date
written below and Executive specifically reaffirms and restates this Release
Agreement on or after the Termination Date, with the release of claims herein to
apply to all claims arising up to such time.

 

     COMPANY

 

    

 

Date of Re-Execution      Name: (On or after the Termination Date)      Title:  
   CARL BASS

 

    

 

Date of Re-Execution      Name: Carl Bass

(On or after the Termination Date)

    

SECOND SIGNATURE PAGE TO CARL BASS RELEASE OF CLAIMS AGREEMENT

(TO BE EXECUTED ON OR AFTER THE TERMINATION DATE)